Citation Nr: 0932759	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  A videoconference Board hearing was held in 
August 2008 in front of the undersigned.  

In October 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for acromioclavicular 
separation of the right shoulder (right shoulder disability), 
evaluated as 20 percent disabling effective June 16, 2003; 
the Veteran's combined evaluation for compensation is 
20 percent.

3.  The Veteran is not precluded from engaging in 
substantially gainful employment solely as a result of his 
service-connected right shoulder disability.




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) on an 
extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009) 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in February 2005, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting entitlement to a TDIU on an 
extraschedular basis.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in June 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
February 2005 letter was issued to the appellant and his 
service representative prior to the July 2005 rating decision 
which denied the benefits sought on appeal; this notice was 
timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with a VA examination which addresses his 
ability to engage in substantially gainful employment.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

Entitlement to TDIU

The Veteran contends that he is entitled to a TDIU on an 
extraschedular basis because his service-connected right 
shoulder disability interferes with his employability.

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  The 
Veteran is service connected for acromioclavicular separation 
of the right shoulder which is rated as 20 percent disabling.  
Therefore, he does not meet the criteria of the regulation.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2008).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

As noted above, service connection is in effect for 
acromioclavicular separation of the right shoulder (right 
shoulder disability), evaluated as 20 percent disabling 
effective June 16, 2003.  The Veteran's combined evaluation 
for compensation is 20 percent.

The Veteran has a long history of complaints of and treatment 
for right shoulder pain and limitation of motion.  At his 
August 2008 videoconference hearing, the Veteran testified 
that he had been unemployed since 1996 or 1997 due to his 
service connected right shoulder disability.  He also 
testified that he had worked installing elevators and had to 
leave his job due to the severity of his right shoulder 
disability.  He further testified he had not been able to 
secure additional employment since 1996 or 1997 on a long-
term basis, although he has had sporadic employment, because 
his right shoulder prevented him from continuing in the jobs 
that he was able to secure.  

The Veteran was afforded a VA examination in March 2009.  The 
Veteran complained of continuous pain in the right anterior 
shoulder and acromioclavicular joint with overhead motion and 
any strenuous pushing or pulling with the right shoulder.  He 
also complained of popping in the shoulder and stated that at 
times, he will have increased pain and popping that will 
result in his being unable to use the right shoulder for two 
to three days.  He was right hand dominant prior to his 
shoulder injury, but is now left hand dominant, though he 
reported that he still has difficulty using the left hand.  
The examiner concluded that the Veteran's activities of daily 
living are not affected by his right shoulder since he has 
changed to being left hand dominant.  The Veteran reported 
that his pain is managed with medication and a TENS unit 
which reduces but does not eliminate the pain.  

On examination, the Veteran's right shoulder was grossly 
normal in structure with some slight prominence to the right 
acromioclavicular joint compared to the left shoulder and a 
slight amount of right trapezius atrophy compared to the 
left.  The Veteran had tenderness to palpation over the right 
shoulder, but no redness or swelling.  Active range of motion 
was tested and the Veteran had external rotation of 0 to 90 
out of 90 degrees, internal rotation of 0 to 70 out of 90 
degrees, abduction of 0 to 90 out of 180 degrees, and forward 
flexion of 0 to 90 out of 180 degrees.  Passive range of 
motion was the same, except that the Veteran had abduction to 
110 degrees, but with complaints of pain.  All motion was 
without pain until the endpoints and there was crepitus 
present through multiple trials.  The Veteran demonstrated 
some muscle fatigue with repetitive testing of muscle 
strength and motion, but there was no additional loss of 
motion, pain, or incoordination after repetitive testing.  He 
showed some gross weakness of approximately 30 percent in the 
right shoulder compared to the left.  Distal neurovascular 
motor was intact to sharp and dull sensation.  Deep tendon 
reflexes were intact and symmetrical.  He had a positive 
impingement sign.  The VA examiner diagnosed the Veteran with 
right shoulder acromioclavicular separation with associated 
right shoulder pain, decreased range motion, and weakness.  
This examiner offered the following conclusion as to the 
Veteran's employability:

The Veteran has some functional limitations as far 
as doing manual labor, heavy labor, or anything 
that requires overhead use of the right arm.  He is 
unemployable as to any physically demanding work 
due to his service connected right shoulder 
injury.  I do believe that he could do some type of 
sedentary work that does not involve work above the 
chest level, though he has not done sedentary type 
work in the past and may require some type of 
training/re-training to accomplish this. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU on an 
extraschedular basis.  The Veteran's service connected right 
shoulder disability does not prevent him from engaging in 
substantially gainful employment.  In reaching this 
conclusion, the Board has considered the Veteran's lay 
statements that he is unable to work due to his service 
connected right shoulder disability.  The medical evidence of 
record does not support the Veteran's assertions that he is 
prevented from engaging even in sedentary employment solely 
due to his right shoulder disability, however.  He also has 
not provided any evidence from former employers corroborating 
his assertions regarding his employability.  Instead, the 
Veteran has provided conflicting statements regarding his 
ability to work.  

The Veteran has asserted repeatedly that he is unable to work 
due to his service-connected right shoulder disability.  In a 
March 2005 VA mental health compensated work therapy program 
intake interview, however, the Veteran stated that his 
service-connected right shoulder disability did not limit or 
prevent him from seeking competitive employment.  This 
suggests that the Veteran's representation of the severity of 
his right shoulder disability depends on the particular 
benefit the Veteran is seeking to obtain and undermines his 
credibility with the Board.  The Board consequently finds the 
Veteran's assertions that his employment problems are the 
result of his service-connected right shoulder disability 
less than probative especially because they are not supported 
by medical evidence or employment records.  The Veteran's VA 
treatment records also show that he suffers from a number of 
non-service connected disabilities, including several which 
appear to have interfered significantly with his ability to 
maintain gainful employment.  In summary, absent evidence 
that the Veteran is precluded from engaging in substantially 
gainful employment solely as a result of his service-
connected right shoulder disability, the Board finds that the 
criteria for entitlement to a TDIU on an extraschedular basis 
are not met.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


